Citation Nr: 1116231	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the tongue.

2.  Entitlement to service connection for Parkinson's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972, including service in the Republic of Vietnam.  He received the Army Commendation Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied entitlement to service connection for squamous cell carcinoma.

In February 2010, the Board denied the claim for service connection for squamous cell carcinoma of the tongue.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2010 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  
38 C.F.R. § 3.159(c)(4).  

The basis for the Joint Motion was that VA had not complied with its duty to attempt to obtain relevant private treatment records.

The Joint Motion specifically noted that in February 2005, the Veteran submitted signed "Authorization and Consent to Release Information" forms (VA Form 21-4142) indicating that he received treatment for squamous cell carcinoma from Dr. McQuone in Sewickley, Pennsylvania beginning in June 2004 and Allegheny General Hospital in Pittsburgh, Pennsylvania beginning in July 2004.  Although a November 2005 letter from Dr. McQuone has been associated with the Veteran's claims file, there is no indication that any attempts were made to obtain the identified treatment records.  Furthermore, VA only requested treatment records from Allegheny General Hospital dated from October 2004.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

In the September 2005 rating decision, the RO denied entitlement to service connection for Parkinson's disease.  In December 2005, the Veteran submitted a notice of disagreement with the denial of service connection for that disease.  A statement of the case has not been issued as it relates to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case as to the issue of entitlement to service connection for Parkinson's disease.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records for squamous cell carcinoma of the tongue from Allegheny General Hospital from July to October 2004 and from Dr. McQuone in Sewickley, Pennsylvania.  

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  If any claim for which an appeal has been perfected remains denied; the AOJ should issue a supplemental statement of the case, and return the claim to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


